     Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 1 of 9FILED                         LODGED


                                                                                  Jun 23 2020
                                                                                   CLERK U.S. DISTRICT COURT
                                                                                      DISTRICT OF ARIZONA




1      MICHAEL BAILEY
       United States Attorney
2      District of Arizona
       HEATHER A. MOILANEN-MILLER
3      Assistant United States Attorney
       United States Courthouse
4      405 W. Congress Street, Suite 4800
       Tucson, Arizona 85701
5      Telephone: 520.620.7300
       Email: heather.moilanen-miller@usdoj.gov
6      Attorneys for Plaintiff
7
                            IN THE UNITED STATES DISTRICT COURT
8
                                  FOR THE DISTRICT OF ARIZONA
 9
10     United States of America,                    CR 20-1107-TUC-JAS(LAB)
                                                    Mag No: 20-00258M
11                             Plaintiff,
                                                    PLEA AGREEMENT
12             vs.
                                                    (Fast Track 5K3. l)
13      Esteban Garcia-Alvarado,
14                            Defendant.
15
              The United States of America and the defendant hereby agree to resolve this matter
16
       on the following terms and conditions:
17
                                                  PLEA
18
              The defendant will plead guilty to an Information charging a violation of Title 8,
19
       United States Code (U.S.C.), Section 1326(a), Reentry of Removed Alien.
20
       I.     MAXIMUM PENALTIES
21
              A.     The maximum possible penalty for a violation of 8 U.S.C. § 1326(a), a class
22
       E felony, two (2) years of imprisonment, a fine of up to $250,000, and a term of supervised
23
       release of up to one (1) year.
24
              B.     According to the United States Sentencing Guidelines (U.S.S.G.) issued
25
       pursuant to the Sentencing Reform Act of 1984, the Court shall:
26
                     1.     Order the defendant to pay a fine pursuant to 18 U.S.C. §§ 3572 and
27
       3553, unless the Court finds that a fine is not appropriate; and
28
                     2.      Order the defendant to serve a term of supervised release when
Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 2 of 9
Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 3 of 9
Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 4 of 9
Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 5 of 9
Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 6 of 9
Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 7 of 9
Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 8 of 9
Case 4:20-cr-01107-JAS-LAB Document 19 Filed 06/23/20 Page 9 of 9
